DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “reducing a power consumption of the storage device system, including … maintaining a low power state … and adjusting a power state … to an active power state”. The claims state that power consumption is being reduced when both applications are out-of-focus but then according to the claims the power consumption is “maintain[ed]” by keeping the storage devices in a low power state. Farther on in the claim, power is increased when the first application is placed in-focus and the first storage device is on.  It is unclear how power consumption is reduced when no action appears to be reducing the power. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwabuchi: US 20170153842 teaches sorting data by filetype.
Gatta et al: US 20130067059 teaches low power operation where applications may be suspended when out of focus.
Chandra: US 20140359785 teaches low power operation where applications may be suspended when out of focus and operation when in-focus.
Saika: US 20100299547 teaches grouping of types of data in a data storage device and low power operation of the data storage devices.
Gardner et al.: US 8397087 teaches applications operating in the foreground/background and low power operations of the applications as well as reducing power in storage devices when the applications are in the background.
Li et al.: CN 111399756 teaches sorting data by filetype and placing different file types in different storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        August 19, 2022

/JI H BAE/Primary Examiner, Art Unit 2187